Argued November 16, 1926.
The judges who heard the argument of this appeal being equally divided in opinion the assignments of error must be dismissed.
The judgment is affirmed and the record remitted to the court below; and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.